Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 1 of 16




                     IN THE UNITED STATES COURT
                   FOR THE DISTRICT OF PUERTO RICO




      ROBERTO VILLAMIL-SORDO,

             Plaintiff,

                          v.
                                          CIV. NO.: 18-1425 (SCC)
      VARADERO @ PALMAS, INC. ET AL.,

             Defendants.



                          OPINION AND ORDER

        Plaintiff Roberto Villamil-Sordo originally filed this action

     before the Commonwealth of Puerto Rico’s Court of First

     Instance, Superior Court of Humacao on June 18, 2018,

     against Co-Defendants Varadero @ Palmas, Inc. (“Varadero”)

     and Aspen American Insurance Company (“Aspen”), as well

     as various placeholder parties. See Docket No. 1, Ex. 1. Aspen

     later removed the action to this Court, invoking our admiralty

     jurisdiction pursuant to 28 U.S.C. § 1333. See Docket No. 1.

     Plaintiff later amended the Complaint to add co-Defendants

     Fra Dolcino, LTD, Luca Borri and Unipolsai Assicurazioni,

     S.P.A (the “Fra Dolcino Defendants”), see Docket No. 25, and

     again to add additional claims, see Docket No. 80. Plaintiff

     alleges breach of contract and negligence under maritime law

     and Puerto Rico law for damages sustained by his boat that

     was stored in Varadero’s boatyard in Humacao, Puerto Rico
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 2 of 16

     VILLAMIL-SORDO v. VARADERO @                               Page 2
     PALMAS, INC. ET AL.



     during Hurricane María in 2017. See id. Plaintiff reached a

     confidential settlement agreement with Varadero and Aspen,

     and judgment was entered as to those parties. See Docket Nos.

     108, 149. The Fra Dolcino Defendants had filed a Motion for

     Summary Judgment, see Docket No. 86, which they later

     amended after the settlement agreement was reached with

     Varadero and Aspen, see Docket No. 141. Plaintiff opposed,

     see Docket No. 151, to which the Fra Dolcino Defendants

     replied, see Docket Nos. 154, 157. For the reasons stated below,

     the Fra Dolcino Defendants’ Amended Motion for Summary

     Judgment at Docket No. 141 is DENIED.

        I.      Background

        In the Second Amended Complaint, Plaintiff alleges that

     he is the owner of the vessel called EZ Trade, which he stored

     at Varadero’s boatyard in Humacao, Puerto Rico during the

     2017 hurricane season. See Docket No. 80, ¶¶ 1, 10-14.

     Hurricane Irma, which passed through Puerto Rico on

     September 6, 2017, did not cause any damage to the EZ Trade.

     See id. at ¶¶ 11, 13. Plaintiff alleges that, on September 18,

     2017, he passed through the boatyard and noticed that

     another vessel – the Fra Dolcino Defendants’ boat – had been

     placed next to the EZ Trade with the mast and sails still

     installed. See id. at ¶¶ 19-20. In light of the warnings of the

     incoming Hurricane María, Plaintiff requested the other

     vessel’s relocation, but Varadero denied the request. See id. at

     ¶ 21. When Hurricane María charged through Puerto Rico
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 3 of 16

     VILLAMIL-SORDO v. VARADERO @                                 Page 3
     PALMAS, INC. ET AL.



     beginning on September 20, 2017, the Fra Dolcino collapsed

     onto the EZ Trade, causing substantial damage to the latter.

     See id. at ¶¶ 18, 24. Plaintiff then brought this action against

     Varadero and its insurer, Aspen, and later against the Fra

     Dolcino Defendants, for breach of contract and negligence

     under maritime law and Puerto Rico law. See id. at ¶¶ 30-40.

        The Fra Dolcino Defendants brought a cross-claim against

     Varadero and Aspen, arguing for full indemnity from those

     parties for any loss they sustain as a result of this lawsuit. See

     Docket No. 64. However, Plaintiff, Varadero and Aspen

     entered into a confidential settlement agreement that relieved

     Varadero and Aspen of all liability, see Docket No. 108,

     thereby mooting the Fra Dolcino Defendants’ cross-claims

     against those parties, see Docket Nos. 105, 139. Judgment was

     then entered as to Varadero and Aspen. See Docket No. 149.

        The Fra Dolcino Defendants had also moved for summary

     judgment, see Docket No. 86, which was denied without

     prejudice, largely in view of the settlement agreement, see

     Docket No. 138. The Fra Dolcino Defendants then filed an

     Amended Motion for Summary Judgment, arguing that

     Varadero was liable for all damages sustained by Plaintiff and

     that Hurricane María was an Act of God causing damage

     which no reasonable precautions could have prevented. See

     Docket No. 141. Plaintiff opposed, arguing that the Fra

     Dolcino Defendants are liable for their own negligence, not

     Varadero, and that and they have therefore failed to establish
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 4 of 16

     VILLAMIL-SORDO v. VARADERO @                                Page 4
     PALMAS, INC. ET AL.



     that summary judgment is appropriate at this time. See

     Docket No. 151.

        II.      Undisputed Facts

        In order to make its factual findings, the Court considered

     the Fra Dolcino Defendants’ Statement of Material Facts

     (“DSMF”) at Docket No. 141, Ex. 1; Plaintiff’s Response to the

     Fra Dolcino Defendants’ Statement of Material Facts

     (“PDSMF”) at Docket No. 151, Ex. 1; Plaintiff’s Additional

     Statement of Material Facts (“PASMF”) at Docket No. 151, Ex.

     2; and the Fra Dolcino Defendants’ Reply to Plaintiff’s

     Additional Statement of Material Facts (“DRPASMF”) at

     Docket No. 154, Ex. 2, as well as all exhibits referenced

     therein.

        1. On July 7, 2017, the Fra Dolcino Defendants entered

              into a Land Storage Agreement (“the Agreement”)

              with Varadero to store their schooner, the Fra Dolcino,

              in Varadero’s boatyard in Humacao, Puerto Rico.

              DSMF ¶ 5; PRDSMF ¶ 5; Docket No. 86, Ex. 5.

        2. Under the Agreement, Varadero provides the names of

              three   independent     contractors,   including   José

              Machado, that must be used by the Fra Dolcino

              Defendants for any services to the Fra Dolcino. Docket

              No. 86, Ex. 5, pg. 3.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 5 of 16

     VILLAMIL-SORDO v. VARADERO @                             Page 5
     PALMAS, INC. ET AL.



        3. Defendant Luca Borri is an Italian National who

               resides in Belgrade, Serbia. PASMF ¶ T; DRPASMF ¶

               T.

        4. Puerto Rico experiences a hurricane season every year

               between June 1 and November 30. PASMF ¶ A;

               DRPASMF ¶ A.

        5. The Fra Dolcino Defendants lack any knowledge as to

               when Mr. Machado, who they allege to have contacted

               to secure the Fra Dolcino during the 2017 hurricane

               season, was present at Varadero’s boatyard. PASMF ¶

               II; DRPASMF ¶ II.

        6. The Fra Dolcino Defendants lack any evidence as to

               payment to Mr. Machado for any work done on the Fra

               Dolcino. PASMF ¶ JJ; DRPASMF ¶ JJ.

        III.        Standard of Review

        A Court’s discretion to grant summary judgment is

     governed by Rule 56 of the Federal Rules of Civil Procedure.

     That Rule states, in pertinent part, that summary judgment is

     appropriate if “the movant shows that there is no genuine

     dispute as to any material fact and the movant is entitled to

     judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

     Zambrana-Marrero v. Suárez-Cruz, 172 F.3d 122, 125 (1st Cir.

     1999) (stating that summary judgment is appropriate when,

     after evaluating the record in the light most favorable to the

     non-moving party, the evidence “fails to yield a trial worthy

     issue as to some material fact”). Thus, the party moving for
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 6 of 16

     VILLAMIL-SORDO v. VARADERO @                                    Page 6
     PALMAS, INC. ET AL.



     summary judgment bears the burden of showing the absence

     of a genuine issue of material fact. See Celotex v. Catrett, 477

     U.S. 317, 323 (1986). Once the movant meets this burden, the

     burden then shifts to the opposing party who may not rest

     upon mere allegations or denials of the pleadings, but must

     affirmatively show, through the filing of supporting affidavits

     or otherwise, that there is a genuine issue of material fact for

     trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

     Celotex, 477 U.S. at 324.

        According to Rule 56, in order for a factual controversy to

     prevent summary judgment, the contested facts must be

     “material” and the dispute must be “genuine.” This means

     that, as the Supreme Court has stated, “only disputes over

     facts that might affect the outcome of the suit under the

     governing law will properly preclude the entry of summary

     judgment. Factual disputes that are irrelevant or unnecessary

     will not be counted.” Anderson, 477 U.S. at 248 (1986). Thus, a

     fact is material if, based on the substantive law at issue, it

     might affect the outcome of the case. See Mack v. Great Atl. and

     Pac. Tea Co., Inc., 871 F.2d 179, 181 (1st Cir. 1989).

        In making this assessment, the Court “must view the

     entire record in the light most hospitable to the party

     opposing summary judgment, indulging in all reasonable

     inferences in that party’s favor.” Griggs-Ryan v. Smith, 905

     F.2d 112, 115 (1st Cir. 1990). The Court may safely ignore,

     however, “conclusory allegations, improbable inferences, and
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 7 of 16

     VILLAMIL-SORDO v. VARADERO @                                                Page 7
     PALMAS, INC. ET AL.



     unsupported speculation.” Medina-Muñoz v. R.J. Reynolds

     Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).

         IV.      Analysis

         In their Amended Motion for Summary Judgment, the Fra

     Dolcino Defendants argue that summary disposition is

     appropriate because (1) the form, manner and place in which

     the Fra Dolcino was stored was the sole responsibility of Co-

     Defendant Varadero and (2) the Fra Dolcino Defendants are

     relieved of all liability because Hurricane Maria constituted

     an Act of God, meaning it was of such magnitude that it

     precluded the possibility of reasonable preparations and

     rendered unavoidable the resulting damages. We address

     each argument in turn. 1

         A. Liability of Co-Defendant Varadero

         The Fra Dolcino Defendants argue that Varadero is fully

     liable for the damages alleged by Plaintiff under three distinct

     theories: (1) in contract, based on the Land Storage

     Agreement; (2) in tort, for its own negligence and that of its



     1 As a threshold matter, the Court has admiralty jurisdiction over this
     matter pursuant to 28 U.S.C. § 1333, to which the parties agree. “Admiralty
     jurisdiction brings with it a body of federal jurisprudence, largely
     uncodified, known as maritime law.” Fairest-Knight v. Marine World
     Distribs., Inc., 652 F.3d 94, 98 (1st Cir. 2011) (citing Ballard Shipping Co. v.
     Beach Shellfish, 32 F.3d 623, 625 (1st Cir. 1994)). “In the absence of a relevant
     statute, the judicially-developed norms of the general maritime law, an
     amalgam of traditional common-law rules, modifications of those rules,
     and newly created rules, governs actions in admiralty.” Id. (quoting La
     Esperanza de P.R., Inc. v. Pérez y Cía. De P.R., 124 F.3d 10, 17 (1st Cir. 1997)).
     Unless otherwise stated, we analyze Plaintiff’s claims and the Fra Dolcino
     Defendants’ arguments regarding those claims under these principles of
     maritime law.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 8 of 16

     VILLAMIL-SORDO v. VARADERO @                                     Page 8
     PALMAS, INC. ET AL.



     independent contractor; and (3) for violations of the implied

     warranty of workmanlike performance that attaches to

     admiralty contracts.

         1. Liability in Contract

         In an attempt to lay the blame on Co-Defendant Varadero,

     the Fra Dolcino Defendants point to the Land Storage

     Agreement between themselves and Varadero for the storage

     of the Fra Dolcino. According to the Fra Dolcino Defendants,

     the Land Storage Agreement not only provided them a license

     to store the Fra Dolcino in Varadero’s boatyard, but also

     included the hauling out and blocking of the schooner by

     Varadero. As such, they argue, Varadero was liable under

     that contract for any breach of its obligation to properly block

     the Fra Dolcino when it was initially hauled out and blocked

     by Varadero at the beginning of the 2017 hurricane season.

         However, a look at the contract itself belies that assertion.

     The Agreement states only that it “is a license for use of

     Varadero @ Palmas, Inc. facilities“and does not explicitly state

     who is responsible for the hauling and blocking of the Fra

     Dolcino. See Docket No. 86, Ex. 5 2. The scant half page of



     2 The exhibits attached to the Fra Dolcino Defendants’ now-defunct
     original Motion for Summary Judgment at Docket No. 86 are incorporated
     by reference to their Amended Motion for Summary Judgment at Docket
     No. 141, which is the subject of this Opinion and Order. Similarly, the
     exhibits attached to Plaintiff’s Opposition to the original Motion for
     Summary Judgment are incorporated by reference to his Opposition to the
     Amended Motion for Summary Judgment, which is the pleading under
     consideration by the Court for purposes of ruling on the Fra Dolcino
     Defendants’ Amended Motion for Summary Judgment.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 9 of 16

     VILLAMIL-SORDO v. VARADERO @                                           Page 9
     PALMAS, INC. ET AL.



     agreement terms states only the responsibilities of the owner

     of the boat, including that said owner must “locate Travel-Lift

     strap placement” and “ensure that all bilge pumps are shut

     off” prior to haul-out, and requires certain documents be

     provided to Varadero before the same; nowhere in the

     contract is it made clear who is responsible for hauling or

     blocking the vessel, especially in the case of a storm or other

     conditions that would require special care. 3 These terms are

     fleshed out slightly in Varadero’s answer to the Second

     Amended Complain, where it acknowledges that it was

     responsible for the ordinary hauling out and blocking of the

     Fra Dolcino, but nothing more. See Docket No. 82, ¶¶ 36, 39.

     Thus, the Land Storage Agreement itself, nor any other

     source, did exempt Varadero from the obligation to perform

     special blocking or any other preparations for the incoming

     storm, and the Fra Dolcino Defendants cannot rely on that

     agreement to relieve them of all liability.

         2. Liability in Tort

         The Fra Dolcino Defendants first cursorily argue that

     Varadero is liable in tort for its own negligence when it



     3 The Fra Dolcino Defendants also point to the insurance agreement
     between Varadero and co-Defendant Aspen in an attempt to argue that
     Varadero was responsible for the hauling out and blocking, among other
     services, of the Fra Dolcino, because such services were covered under that
     insurance contract. See Docket No. 86, Ex. 8. However, the purpose of an
     insurance contract is to delineate what property, services, etc. an insurance
     company will provide coverage for, and does not affect the duties under
     separate contracts of the insured, such as the contract between Varadero
     and the Fra Dolcino Defendants.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 10 of 16

     VILLAMIL-SORDO v. VARADERO @                              Page 10
     PALMAS, INC. ET AL.



     performed the initial blocking of the Fra Dolcino at the

     beginning of the 2017 hurricane season and prior to Hurricane

     Irma. However, we fail to see, and the Fra Dolcino Defendants

     do not indicate, how Varadero was negligent in performing

     those services, given that the Fra Dolcino held up without

     issue during that storm. The damage at to Plaintiff’s boat at

     issue here was the result of Hurricane María, for which the

     independent contractor had been hired to prepare the Fra

     Dolcino rather than Varadero itself. Moreover, because the

     Fra Dolcino Defendants spend little time advancing this

     argument, we will similarly decline to expend much effort in

     analyzing it.

        In addition, in an argument mixing principles of contract

     and tort, the Fra Dolcino Defendants contend that they are

     absolved of any liability because they contacted one of the

     authorized independent contractors listed in the Agreement,

     Mr. Machado, to provide additional blocking of the Fra

     Dolcino, and Varadero is therefore responsible for Mr.

     Machado’s alleged negligence. This argument begs the initial

     question of whether Mr. Machado acted negligently in the

     first place. At this stage, the record is unclear not only as to

     whether the precautions taken by Mr. Machado were

     reasonable considering the circumstances, but what exactly

     those precautions were. Plaintiffs contend that there is no

     evidence of how or when the Fra Dolcino Defendants entered

     into an agreement with Mr. Machado and that, because they
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 11 of 16

     VILLAMIL-SORDO v. VARADERO @                              Page 11
     PALMAS, INC. ET AL.



     were not in Puerto Rico at the time Mr. Machado allegedly

     performed the services, they have no knowledge of what

     work was done on the Fra Dolcino by the independent

     contractor.

        The Fra Dolcino Defendants aver that the Mr. Machado

     doubled the props securing the Fra Dolcino and fixed new tie

     rods with the appropriate ground screws. Yet Plaintiff’s

     argue, and their expert report indicates that, even if Mr.

     Machado had performed the services alleged by the Fra

     Dolcino Defendants, they should have also removed the sails,

     masts, spars and rigging of the Fra Dolcino, and that the props

     along the keel of the boat provided insufficient support. See

     Docket No. 125, Ex. 10. The Fra Dolcino Defendants’ own

     expert, while also admitting that the removal of the masts

     would have been advisable, avers that such measures would

     have been impossible in the time frame leading up to the

     storm. See Docket No. 125, Ex. 9. Thus, at this stage, the facts

     are too contested to make a determination as to the

     independent contractor’s negligence, and such conclusion is

     better suited for a factfinder at trial.

        Even assuming arguendo that the independent contractor

     had acted negligently in the blocking and securing of the Fra

     Dolcino, it is unclear whether a true principal-independent

     contractor relationship even existed between Varadero and

     Mr. Machado. Under the Land Storage Agreement, Varadero

     provided a list of independent contractors that the Fra
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 12 of 16

     VILLAMIL-SORDO v. VARADERO @                                      Page 12
     PALMAS, INC. ET AL.



     Dolcino Defendants were obligated to use for any services to

     the Fra Dolcino, but it was the Fra Dolcino Defendants

     themselves that hired and oversaw such work to their vessel,

     not Varadero. As such, Varadero had no agency over Mr.

     Machado’s work, which is the generally the basis for liability

     imputed to a principal for the actions of its independent

     contractor in jurisdictions that allow for such liability. 4 See e.g.,

     Becker v. Poling Transp. Corp., 356 F.3d 281, 388-89 (2d Cir.

     2004) (applying New York law); Carr v. Puerto Rico Ports Auth.,

     806 F. Supp. 2d, 494, 499-501 (D.P.R. 2011) (applying Puerto

     Rico law). Based on the nature of the agreement, it could be

     argued – and the Plaintiffs in fact contend – that the Fra

     Dolcino Defendants themselves are the responsible party for

     any negligence on the part of the independent contractor,

     given that they hired him. However, we reiterate that the facts

     in this case are too disputed to make such a determination at

     the summary judgment phase under Rule 56.

         3. Workmanlike Performance

         Finally, the Fra Dolcino Defendants argue that Varadero

     breached the implied warranty of workmanlike performance

     that attaches to all admiralty contracts under the rule of Ryan

     Stevedoring Co. v. Pan-Atlantic S.S. Corp., 350 U.S. 124 (1956).

     The    implied     warranty      of   workmanlike       performance

     “parallels” a negligence standard, Fairest-Knight, 652 F.3d at


     4 The Fra Dolcino Defendants do not point to, and we do not find, any
     clear rule for principal-independent contractor liability under maritime
     law.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 13 of 16

     VILLAMIL-SORDO v. VARADERO @                               Page 13
     PALMAS, INC. ET AL.



     99 (1st Cir. 2011) (quoting La Esperanza 124 F.3d at 17), under

     which the party invoking it bears the burden of proving that

     the allegedly sub-standard work “caused the damage

     claimed,” SS Amazonia v. N.J. Export Marine Carpenters, Inc.,

     564 F.2d 5, 8 (2d Cir. 1977). “The question of what is required

     in a workmanlike performance is necessarily a factual

     question that naturally varies from case to case based on the

     scope and nature of the service to be undertaken.” Northern

     Ins. Co. of New York v. Point Judith Marina, LLC, 579 F.3d 61, 68

     (1st Cir. 2009)

        Here, the record does not indicate neither an explicit nor

     implied duty that Varadero provide special blocking for the

     Fra Dolcino in preparation for the incoming hurricane, and

     we may not create a contractual duty where one does not

     exist. Cf. id. (finding that, under an agreement to store,

     commission and decommission a vessel, the defendant

     marina owner was not obligated to appraise the overall

     condition of the vessel for defects, because no explicit

     agreement of the parties provided for such an inspection and

     the record did not support such an implied duty under the

     principle of workmanlike performance in a case at admiralty).

     As we have stated, supra, the actions of Varadero before

     Hurricane Irma are not at issue in this case, which leaves only

     the actions of the independent contractor, Mr. Machado, of

     whom Varadero is not responsible. As such, there is no basis

     from which to infer an implied duty of workmanlike
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 14 of 16

     VILLAMIL-SORDO v. VARADERO @                              Page 14
     PALMAS, INC. ET AL.



     performance to provide special blocking, much less a breach

     of that duty.

        B. Act of God Defense

        The Fra Dolcino Defendants also contend that Hurricane

     Maria was an “Act of God” and therefore no amount of care

     on their part would have prevented the accident that led to

     the damage to Plaintiff’s boat. “Act of God” is a legal term of

     art describing “any accident, due directly and exclusively to

     natural causes without human intervention, which by no

     amount of foresight pain or care, reasonably to have been

     expected, could have been prevented.” Cenac Towing Co, Inc.

     v. Southport L.L.C. 232 Fed. Appx. 929, 932 (11th Cir. 2007)

     (quoting Travelers Ins. Co. v. Randall, 264 F.2d 1, 2 (5th Cir.

     1959)); see also Warrior & Gulf Navigation Co. v. United States,

     864 F.2d 1550, 1553 (11th Cir. 1989) (explaining that the “Act

     of God” defense “applies only to events in nature so

     extraordinary that the history of climatic variations and other

     conditions in the particular locality affords no reasonable

     warning of them” (quotations omitted)). Because this defense

     requires that the accident would have happened regardless of

     the defendant’s action’s, it “sensibly requires a showing that

     all reasonable measures would have been futile.” Fischer v.

     S/Y NERAIDA, 508 F.3d 586, 596 (11th Cir. 2007). The burden

     of proving an Act of God “rests heavily upon the vessel

     asserting such defense.” Bunge Corp. v. Freeport Marine Repair,

     Inc., 240 F.3d 919, 926 (11th Cir. 2001).
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 15 of 16

     VILLAMIL-SORDO v. VARADERO @                              Page 15
     PALMAS, INC. ET AL.



        The Fra Dolcino Defendants have not presented evidence

     sufficient to shoulder such a heavy burden. While it is clearly

     evident that Hurricane María was a storm of unprecedented

     strength and destructiveness, the Fra Dolcino Defendants

     have not established that they took all reasonable precautions

     in the face of an incoming storm to ensure that the Fra Dolcino

     would not cause damage to the surrounding boats. As

     discussed supra in the correlative analysis of the reasonability

     of the independent contractor’s actions for the purpose of

     determining Varadero’s liability, Plaintiff alleges that the Fra

     Dolcino Defendants have not even made clear the terms of

     their agreement with Mr. Machado, if any such agreement

     existed. Moreover, the parties have proffered conflicting

     expert evidence of what reasonable precautions should have

     been taken in preparation for the incoming hurricane.

        In view of this competing evidence, the Fra Dolcino

     Defendants have not established that the measures that they

     took – or did not take – to secure the Fra Dolcino were not at

     least one contributing factor to the damage to the EZ Trade,

     and therefore summary disposition is not appropriate under

     Rule 56. Moreover, the question of reasonability of the Fra

     Dolcino Defendants’ actions, which is disputed by the parties,

     is more appropriately decided by a factfinder at trial.
Case 3:18-cv-01425-SCC Document 158 Filed 09/09/21 Page 16 of 16

     VILLAMIL-SORDO v. VARADERO @                             Page 16
     PALMAS, INC. ET AL.



        V.      Conclusion

        Having carefully examined the arguments raised by the

     parties, the Fra Dolcino Defendants’ Amended Motion for

     Summary Judgment at Docket Number 141 is DENIED.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 9th day of September, 2021.

                   S/ SILVIA CARREÑO-COLL
                   UNITED STATES DISTRICT COURT JUDGE
